SPRAGUE, District Judge.
There has been a great deal of evidence in this case, but the result of the whole is this: The respondents, residing in Belfast, Maine, were owners of the brig Antoinette. They made a contract with Richards, to take her on shares, and be master. Richards was bound to victual and man the vessel, at his own expense. Under this agreement, Richards took the possession and command of the vessel, and his name was inserted in her papers, as master. In the course of her employment, and while so commanded, the vessel being in the port of Boston, was in need of provisions, to enable her to proceed on a voyage, and the master had not the funds wherewith to pay for them. At the request of the master, the libellants furnished the necessary provisions, on the credit of the vessel and *506owners, and now bring this suit therefor, against the owner. It is objected, in behalf of the respondents, that as the master took the vessel on shares, and was thereby bound to have procured these provisions at his own expense, he was not authorized to bind the owners personally therefor. This defence would be valid against all persons who knew of the 'special agreement, under which Richards had the command of the vessel. But the libellants had no knowledge thereof, nor were there any circumstances which should have put them upon inquiry. They trusted to the apparent authority of the master to bind the owner. There can be no doubt, that if the relation in which the master stood to the respondents had been what it apparently was; that is, if he had been on wages, in the usual manner, he would have had authority to pledge the persona] credit of his owners; and this suit could have been maintained. Does the special agreement, restricting the authority of the master, which was unknown to the libellants, defeat their right? I think it does not. The respondents placed Richards in the command of this vessel, as master, and she was documented accordingly, llichards was thus held out as possessing the usual right and authority of master, in their full extent. Among the usual and well known powers of a master, is that of obtaining necessary supplies, in a foreign port, upon the credit of his vessel and owners. The respondents, when they placed him in the office of master, thereby represented to all persons, that he had authority to bind the respondents, as owners of the vessel, for such supplies as were furnished by the libellants. Upon this representation, the fur-nishers, acting in good faith, had a right to rely. It is no answer to say, that by a private arrangement between the owner and master, the authority of the latter was to be restricted, or that it was specially agreed, that the latter should not exercise one of the ordinary and usual powers appertaining to his office. As between the owners and the master, he had, indeed, no right to exercise the power so inhibited, and it was a violation of his duty to do so. But as between the owners and third persons, such special and secret restriction can have no effect, and the owners must be held responsible to the libellants, in the same manner as if it had never existed. The view already taken being decisive, I do not think it necessary to consider what weight might be given to the fact, that the respondents were to receive half the earnings of the voyage, which these supplies enabled the vessel to make. Decree for the libellants.
NOTE. Upon appeal to the circuit court, this decree was reversed. [See Case No. 17,320.] Subsequently, in Thomas v. Osborn, 19 How. [60 U. SJ 29, 30, the supreme court say, that in such case, the master may bind the vessel for supplies, but not the owner personally. But this was a dictum only, and has never been decided by the supreme court. Quaere, as to the distinction which it sets up. In The Sophie, 1 W. Bob. Adm. 369, the court say, that in these cases, they “never can make a ship responsible for advances and supplies, for which the owner himself, if he were in this country, would not be responsible.” So, too, in The Alexander, 1 W. Bob. Adm. 360. And practically, this special ownership leaves the enterprise subject to-the same necessities, as if the master were master merely, and not charterer; and the maritime law gives him the same power to borrow, in order to meet that necessity, as if he were not charterer. “There must be nothing in the case to repel the ordinary presumption, that the master acted under the authority of the owners.” 3 Kent, Comm. 103. • See, also, The Freeman,. 18 How. [59 U. S.] 182.